                  Case 20-10553-CSS             Doc 799        Filed 07/17/20        Page 1 of 11




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           ) Chapter 7
                                                                     )
    ART VAN FURNITURE, LLC, et al.,1                                 ) Case No. 20-10553 (CSS)
                                                                     )
                                      Debtors.                       ) (Jointly Administered)
                                                                     )

                  OBJECTION OF ABL AGENT TO CERTAIN
      LANDLORD MOTIONS SEEKING ALLOWANCE OF ADMINISTRATIVE RENT

             Wells Fargo Bank, National Association, as administrative agent, issuing bank, collateral

agent and lender under the Debtors’ Prepetition ABL Credit Facility (the “ABL Agent”) objects

to fifteen pending motions [Dkt. Nos. 345, 471, 549, 606, 678, 687, 762, 764, 768, 771, 773, 774,

775, 776, 777] seeking allowance and payment of “administrative rent.”2

                                                    Background

             1.     On March 8, 2020 (the “Petition Date”), the Debtors filed voluntary petitions for

relief under chapter 11 of the Bankruptcy Code, with a view to winding down operations. The

original plan was to sell 44 stores and two distribution centers to Robert Levin as going concerns

(the “Levin-Wolf Sale”), and to liquidate inventory at the remaining stores through going-out-of-

business sales (“GOB Sales”). Ladd Decl. at ¶ 6. The Debtors expected that these transactions

would pay down the Prepetition ABL Credit Facility within weeks of the filing and before April.



1
      The Debtors in these chapter 7 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509);
      AVF Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC
      (8052); Art Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising,
      LLC (6325); LF Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location
      of the Debtors’ service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.
2
      Capitalized terms not otherwise defined in this objection are defined in the Declaration of David Ladd, Executive
      Vice President and Chief Financial Officer of Art Van Furniture, LLC, in Support of Chapter 11 Petitions and
      First Day Motions [Dkt. No. 12] (“Ladd Declaration”).
             Case 20-10553-CSS          Doc 799      Filed 07/17/20    Page 2 of 11




       2.      Over the course of February, the COVID-19 virus swept through the population,

and within days of the filings, struck the nation with geometric force. The pandemic profoundly

changed the course of commercial life in America and in these cases. Shut-down or shelter-in-

place orders soon entered in each state in which the Debtors do business. The Debtors’ proactively

(and without notice to the ABL Lender) elected to shutter all of their stores ceasing the GOB sales

and operations indefinitely, depriving the Debtors (and the ABL Lender) of almost all value in the

leases, and any effective use of the leased premises other than as inventory warehouses.

       3.      By mid-March, the Levin-Wolf Sale fell apart. The GOB Sales were abandoned.

Facing a dramatic new landscape, the Debtors moved to convert, and these cases were converted

to chapter 7 cases on April 7, 2020 (the “Conversion Date”).

       4.      Twenty days later, the Court extended to June 6, 2020 the time for the Trustee to

perform any obligations of the Debtors under any unexpired lease of nonresidential real property–

60 days from the Conversion Date. See Order Granting Motion of the Chapter 7 Trustee for an

Order Extending the Time for Performance of Any Obligations of the Debtors Under Any

Unexpired Lease of Nonresidential Real Property Pursuant to Section 365(d)(3) of the Bankruptcy

Code [Dkt. No. 373].

       5.      The extension gave the Trustee breathing room to develop a plan to liquidate the

Debtors’ assets for the benefit of all creditors. After negotiating with the ABL Agent and other

stakeholders to mitigate the devastating impact of the pandemic, the Trustee consummated several

major inventory sales or consignments (the “Sales”), but at a fraction of the value that was

anticipated from the GOB Sales. These Sales were the result of a cooperative, thoughtful process

that included (a) short-term storage at the Debtors’ leased properties and negotiations with

landlords for those properties (including the distribution centers); (b) a marketing and negotiating




                                                 2
                  Case 20-10553-CSS            Doc 799       Filed 07/17/20        Page 3 of 11




process with prospective buyers; (c) negotiations of asset purchase agreements with the successful

buyers; and (d) obtaining Court approval, often on an extremely expedited basis, of the Sales. The

goal throughout was to mitigate the incurrence of further administrative claims.

         6.        As Sales were consummated, the parties moved to reject unexpired leases and

surrender the space previously used to warehouse the Debtors’ inventory.3 On June 30, 2020,

the Trustee filed the First Omnibus Motion for Entry of an Order Authorizing Alfred T. Guiliano,

Chapter 7 Trustee (A) To Reject Certain Unexpired Non-residential Real Property Leases

Pursuant to 11 U.S.C. 365, Effective Nunc Pro Tunc to the Rejection Date, (B) Abandon Any

Remaining Personal Property Located at the Leased Premises, and (C) Fixing a Bar Date for

Claims of Landlords [Dkt. No. 719] (the “Omnibus Lease Rejection Motion”) seeking to reject

16 unexpired leases, effective June 30, 2020. Where landlords reached out with options to relet

the premises, the Trustee and the ABL Lender worked to prioritize and vacate those locations.

The Trustee is expected to move swiftly to reject the remaining leases in the near term.

         7.        Despite the enormous progress made in these cases, fifteen landlords have now

moved (collectively, the “Motions”) for allowance and immediate payment of administrative

rent.    Citing sections 365(d) and 503(b) of the Bankruptcy Code, the Motions seek

approximately $8.8 million in administrative expense payments ahead of all other stakeholders:

                  A&R Properties, L.P. [Dkt. No. 354] seeks allowance and payment of
                   $158,300.00 in post-petition administrative expenses for use of leased premises
                   located in Ohio and Pennsylvania through April 2020.

                  Samalex Trust [Dkt. No. 471] seeks allowance and payment of $37,556.36 in
                   post-petition rent for use of administrative expenses located in Pennsylvania
                   through May 27, 2020.



3
 To date, the Trustee has rejected 15 leases by entering into stipulations or by submission of agreed orders with the
consent of the Debtors’ landlords. See e.g. Dkt. Nos. 389, 623, 660, 715, 720, 728.



                                                         3
    Case 20-10553-CSS        Doc 799      Filed 07/17/20    Page 4 of 11




    Walnut Capital Partners – Cranberry South, L.P. [Dkt. No. 549] seeks allowance
     and payment of $53,945.50 in post-petition administrative expenses for use of
     leased premises located in Pennsylvania through June 2020.

    L&Y Properties - Solon, LLC [Dkt No. 606] seeks allowance and payment of
     $39,998.24 in post-petition administrative expenses for use of leased premises
     located in Ohio through June 2020.

    SVAP II Pasadena Crossroads, LLC [Dkt. No. 678] seeks allowance and payment
     of $167,719.12 in post-petition administrative expenses for use of leased
     premises located in Maryland through June 2020.

    ECHO Strongsville, LLC [Dkt. No. 687] seeks allowance and payment of
     $62,055.14 in post-petition administrative expenses for use of leased premises
     located in Ohio through June 2020.

    CBL/Westmoreland, L.P. [Dkt No. 762] seeks allowance and payment of
     $107,013.52 in post-petition administrative expenses for use of leased premises
     located in Pennsylvania through June 2020.

    Broadstone AVF Michigan, LLC and Broadstone AVF Illinois, LLC [Dkt. No.
     764] seeks allowance and payment of $2,913,253.70 in post-petition
     administrative expenses for use of leased premises located in Michigan and
     Illinois, accrued interest, late fees and attorneys’ fees through June 2020.

    LCN AVF Warren(MI) LLC and LCN Capital Partners, LLC [Dkt No. 768] seeks
     allowance and payment of $2,927,609.36 in post-petition administrative
     expenses for use of leased premises located in Michigan through June 2020.

    Batavia Randall, LLC [Dkt. No. 771] seeks allowance and payment of
     $224,811.63 in post-petition administrative expenses for use of leased premises
     located in Illinois through July and reimbursement of a mechanic’s lien.

    Gateway Fairview, Inc. [Dkt. No. 773] seeks allowance and payment of
     $344,177.34 in post-petition administrative expenses for use of leased premises
     located in Illinois, accrued interest and attorneys’ fees through July 2020.

    Acadia Merrillville Realty, LP [Dkt. No. 774] seeks allowance and payment of
     $326,735.11 in post-petition administrative expenses for use of leased premises
     located in Indiana, accrued interest and attorneys’ fees through July 2020.

    Brixmor Heritage Square LLC [Dkt. No. 775] seeks allowance and payment of
     $1,333,078.32 in post-petition administrative expenses for use of leased premises
     located in Illinois through July and reimbursement of mechanic’s liens.




                                      4
                  Case 20-10553-CSS          Doc 799       Filed 07/17/20       Page 5 of 11




                  Brixmor Holdings 1 SPE, LLC [Dkt. No. 776] seeks allowance and payment of
                   $6,146.95 in post-petition administrative expenses for use of leased premises
                   located in Michigan through March.

                  Wolf Furniture Enterprises, Inc. // Frederick BLICO LLP [Dkt. No. 777] seeks
                   allowance and payment of $131,291.43 in post-petition administrative expenses
                   for use of leased premises located in Maryland through May 11, 2020.

        8.         Eleven Landlords neither authenticate nor even attach the claimed lease. See

Dkt. Nos. 345, 471, 687, 762, 764, 768, 773, 774, 775, 776, 777. Unauthenticated leases that

are attached appear to contain both covenants by the Landlord to protect the Debtor’s quiet

enjoyment of the leased premises – a quiet enjoyment that has been shattered by the pandemic

– and force majeure clauses. See, e.g., Dkt. No. 549, Ex. A at 29, 30 (Walnut Capital Partners

– Cranberry South, L.P. Motion), Dkt. No. 606, Ex. A at 25, 27 (L&Y Properties - Solon, LLC

Motion), Dkt. No. 678 at 35-36 (SVAP II Pasadena Crossroads, LLC Motion), Dkt. No. 606,

Ex. A at 25, 27 (L&Y Properties - Solon, LLC Motion), Dkt. No. 771, Ex. A at 8 (Batavia

Randall, LLC Motion).

        9.         According to accounts receivable statements (the “AR Statements,” also

unauthenticated) stapled to a number of Motions,4 the Landlords’ administrative expense claims

are not limited to contract rent calculated under the lease, but add amounts for insurance,

common area charges, real property taxes, association fees, late fees, interest, attorneys’ fees

and reimbursement for mechanic’s liens paid off by the Landlords. These amounts and the

amount of the contract rent outstanding have yet to be reconciled.

        10.        No Motion includes a declaration authenticating relevant information or

otherwise establishing an admissible record.



4
  All but four Motions included AR statements, varying in level of detail, in support of the Landlords’ asserted
administrative expense claims. See Dkt. Nos. 345, 471, 687, 768.



                                                       5
             Case 20-10553-CSS          Doc 799       Filed 07/17/20   Page 6 of 11




       11.     As of the filing of this Objection, the Trustee has not yet filed a response to the

Motions.

                                            Argument

                                 I.      Standard of Review.

       12.     Whether and in what amount to allow, and how to characterize a landlord’s rent

claim presents questions of both law and fact. Facts “must [be] analyzed [by] the evidence

submitted and determine[d], on a case by case basis.” In re Sportsman’s Warehouse, Inc., 436

B.R. 308, 310 (Bankr. D. Del. 2009). The Landlords “bear[] the burden of proof to establish

[their] claim is for an actual and necessary expense.” Id. at 312; In re WCI Communities, Inc.

2010 WL 3523061, at *4 (Bankr. D. Del. Sep. 2, 2010); see In re Goody's Family Clothing, Inc.,

610 F.3d 812, 817 (3d Cir. 2010)). Should the Landlords fail to meet their burden of proof, the

asserted expenses are general unsecured claims.

                         II.    Grounds For Denial of the Motions.

       A.      The Current Record is Inadequate, and the Time Premature for Review of
               Landlord Claims.

       13.     The Motions should be denied without prejudice. None presents an authenticated

factual record, and all may be denied on that basis alone.

       14.     All are premature. Because all of the leases will be rejected and the leased

premises will be surrendered as soon as the inventories are liquidated, classification and

quantification of the claims will be most efficiently resolved once that process is completed. So

far as the record shows, the Landlords have no immediate ability to relet leased premises or put

them to other commercial use. Addressing any unsettled claims upon surrender will serve

judicial economy, cause the Landlords no material harm, and allow the disputes to be addressed

once the estate has received consideration from the Sales.



                                                  6
             Case 20-10553-CSS             Doc 799      Filed 07/17/20    Page 7 of 11




       15.        The current record is also inadequate to support any relief. As Sportsman’s

Warehouse and WCI Communities hold, the Landlords’ best case will be if they can carry a

burden – as yet unmet – to show the extent to which the use of the leased premises (effectively,

as warehouses) actually benefited the estates. But that is simply their best case. The Debtors

may have complete defenses – at least as to certain leases and certain periods -- to the allowance

of any claim, based on force majeure clauses and the apparent breaches by the Landlords of their

respective covenants of quiet enjoyment.

       16.        As to quantification of claims, the contracted lease rates were established for the

use of the premises as thriving commercial spaces. The Landlords have not shown (and certainly

will not be able to show) that these rates represent the value conferred on the estates during the

first and second quarters of 2020 for warehousing in the respective communities. Nor have the

Landlords addressed how common area charges benefitted the estates when stores and shopping

centers were shuttered by local government order. Landlord claims asserting interest, late fees,

attorneys’ fees and reimbursement of mechanic’s liens, offer no evidence that such expenses

represent actual, necessary expenses that benefit the Debtors’ estate or are even allowable under

the Bankruptcy Code.

       17.        Deferring consideration of the Motions until the evidentiary record is complete

is consistent with the prior decisions of this Court and courts in other districts. See Sportsman’s

Warehouse, 436 B.R. at 315; In re New Almacs, Inc., 196 B.R. 244, 250 (Bankr. N.D.N.Y. 1996)

(finding that the court has “a certain amount of discretion with respect to the timing of the

payments in these situations”). The Trustee must be given an opportunity to contest the

characterization of these claims as administrative, their validity under the pandemic, and their

quantification.




                                                    7
               Case 20-10553-CSS         Doc 799      Filed 07/17/20    Page 8 of 11




       18.      Thus the Motions should be denied without prejudice or deferred for evidentiary

hearings. In re DBSI, Inc., 407 B.R. 159, 165 (Bankr. D. Del. 2009) (citing In re Continental

Airlines, Inc., 146 B.R. 520, 526-27 (Bankr. D. Del. 1992) (ruling that an evidentiary hearing

would be necessary to determine allowance of administrative claim under section 503(b)(1)));

Sportsman’s Warehouse, 436 B.R. at 315 (holding that where the amount of benefit to the estate

is disputed, resolution of that dispute requires a further hearing).

       B.       The Trustee’s Use of Leased Premises Does Not Automatically Entitle the
                Landlords to Administrative Treatment.

       19.      Section 365(d) sets out rules, applicable in the ordinary course and the great run

of cases, for the timing of assumption and rejection decisions. It does not supplant section 503’s

requirements for administrative priority. See Goody’s Family Clothing Inc., 610 F.3d at 816. A

debtor’s failure to perform under section 365(d)(3) does not result in the automatic allowance

of an administrative claim. DBSI, 407 B.R. at 164 (citing In re Mr. Gatti’s, 164 B.R. 929, 946

(Bankr. W.D. Tex. 1994)). Rather, the appropriate remedy is to cause the debtor or the trustee

to reject the defaulted lease in a timely fashioned manner. Id. The purpose of section 365(d)(3)

is to provide relief to landlords in securing rent payments from non-occupying debtors. Goody’s

Family Clothing Inc., 610 F.3d at 818 (citing CenterPoint Properties v. Montgomery Ward

Holding Corp. (In re Montgomery Ward Holding Corp.), 268 F.3d 205, 210-11 (3d Cir. 2001)).

Where the debtor is still occupying the leased premises, requirements under section 503(b)(1)

must be met. In re Goody's Family Clothing, Inc., 392 B.R. 604, 607 (Bankr. D. Del. 2008),

aff'd, 610 F.3d 812 (3d Cir. 2010), shows that the concepts of timing and status are distinct. “An

administrative expense claim under section 503(b)(1) for post-petition rent, however, need not

be timely paid under section 365(d)(3). Rather, the timing of the payment is in the Court’s

discretion.”



                                                  8
              Case 20-10553-CSS          Doc 799      Filed 07/17/20     Page 9 of 11




       20.      “For a commercial lessor’s claim to get administrative expense treatment under

503(b)(1), the debtor’s occupancy of the leased premises must confer an actual and necessary

benefit to the debtor in the operation of the business . . . Proving this is the lessor’s burden”.

WCI Communities, Inc. 2010 WL 3523061, at *4. The Landlords must prove that their claims

are “for an actual and necessary expense.” Goody's Family Clothing, 392 B.R. at 607 (holding

that mere occupancy is not sufficient to demonstrate a benefit to the estate, and therefore the

Court must consider the evidentiary record before it). Should the Landlords fail to meet their

burden of proof, any otherwise allowable claim is a general unsecured claim. DBSI, Inc., 407

B.R. at 165 (citing Continental Airlines, Inc., 146 B.R. at 526-27).

       21.     Section 105(a) of the Bankruptcy Code permits the Court to “issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions of this title.” 11

U.S.C. § 105. See, e.g., Adelphia Bus. Solutions, Inc. v. Abnos, 482 F.3d 602, 609 (2d Cir. 2007)

(“Section 105(a) grants broad equitable power to the bankruptcy courts to carry out the

provisions of the Bankruptcy Code so long as that power is exercised within the confines of the

Bankruptcy Code”). Bankruptcy Courts often rely on section 105 for the authority to protect and

effectively administer estate assets. See 2 Collier on Bankruptcy ¶ 105.02 (16th ed. 2020)

(“[Section 105] has also been used as the basis for staying actions by third parties against

avoiding powers actions prior to the time the estate decides to pursue or abandon them.”); see

also Air Line Pilots Ass’n, Int’l v. Am. Nat’l Bank and Trust Co. of Chicago (In re Ionosphere

Clubs, Inc.), 156 B.R. 414, 436 (S.D.N.Y. 1993) (“In order to allow the Trustee to assert actions

which are property of the debtor’s estate for the benefit of the estate as a whole, other claimants

may be prohibited by the Bankruptcy Court from pursuing such actions under 11 U.S.C. §

105(a).”), aff’d, 17 F.3d 600 (2d Cir. 1994).




                                                  9
               Case 20-10553-CSS              Doc 799        Filed 07/17/20        Page 10 of 11




        C.       The “Obligations of the Debtor” Have Not Been Established.

        22.      Section 365(d)(3) provides only that “the obligations of the debtor” should be

timely performed. Under the unique circumstances of the pandemic, where the Debtors have

been unable to enjoy the use and benefit of the leased premises, those obligations remain unclear.

They may be excused altogether by the failure of the Landlords to provide quiet enjoyment of

the premises, or by force majeure clauses, or both.5

        D.       No Payment Order Should Enter.

        23.      The Motions seek orders directing immediate payment. The Trustee currently

has no unencumbered funds with which to make such payments, as all of the Debtors’ cash is

collateral of the ABL Lender. The ABL Lender does not consent to use of such cash to pay the

disputed rental obligations and, as the Court is aware, has thus far forgone its own previously

Court approved pay-downs under the various cash collateral orders at the request of the Trustee

to provide the Trustee with sufficient liquidity and time to ascertain and execute on the best

possible option for all stakeholders in this case. The Court should not derail those efforts now

by ordering the Debtors to do the impossible.

                                                   Conclusion

        For the forgoing reasons, the ABL Agent requests that the Court deny the Motions without

prejudice, or in the alternative defer review until the dispositions of inventory and surrender of the

premises are substantially complete, and grant such other and further relief as the Court deems just

and proper.



5
  Arguments seeking to limit quiet enjoyment covenants to circumstances where the Landlord itself disturbs quiet
enjoyment would render those covenants illusory, since the essence of the landlord/tenant relationship is that the
Landlord has agreed to furnish the space in the first place. So too with arguments that the tenant’s rights depend on
payment of the rent. Rent is consideration for that quiet enjoyment. The current record does not enable review of the
significant problems with the Landlords’ contractual theories.



                                                        10
            Case 20-10553-CSS         Doc 799       Filed 07/17/20   Page 11 of 11




                                     Reservation of Rights

        The ABL Agent reserves the right to supplement this Objection in connection with any

hearing thereon, and pre- or post-hearing supplemental briefing that may be requested by the Court

in connection therewith. The ABL Agent further reserves any and all rights under the Bankruptcy

Code or applicable non-bankruptcy law, as the case may be.

Dated: July 17, 2020                         BURR & FORMAN LLP
Wilmington, Delaware

                                                /s/ J. Cory Falgowski
                                             J. Cory Falgowski (DE No. 4546)
                                             1201 N. Market Street, Suite 1407
                                             Wilmington, DE 19801
                                             Telephone: (302) 830-2312
                                             Facsimile: (302) 397-2566
                                             Email: jfalgowski@burr.com

                                             and

                                             MORGAN, LEWIS & BOCKIUS
                                             P. Sabin Willett
                                             Christopher L. Carter (admitted pro hac vice)
                                             One Federal Street
                                             Boston, MA 02110
                                             Telephone: (617) 951-8000
                                             Facsimile: (617) 951-8736
                                             Email: sabin.willett@morganlewis.com
                                                    christopher.carter@morganlewis.com

                                             and

                                             Jennifer Feldsher (admitted pro hac vice)
                                             101 Park Avenue
                                             New York, NY 10178
                                             Telephone: (212) 309-6017
                                             Facsimile: (212) 309-6001
                                             Email: jennifer.feldsher@morganlewis.com

                                             Counsel to Wells Fargo Bank, National Association,
                                             in its capacity as ABL Agent




                                               11
